Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1. 	The prior art, (U.S. PUBS 2017/0194490), teaches an electronic device comprising a LDMOS transistor with a dielectric film formed on the gate electrode, and where the dielectric film has two opening for two separate gate interconnects, but the prior art is silent with respect to the combination of a high electron mobility transistor comprising: a gate electrode; a dielectric film overlying the gate electrode and defining openings to the gate electrode, wherein a portion of the dielectric film is disposed between the openings; and a gate interconnect extending into the openings of the dielectric film and contacting the gate electrode and the portion of the dielectric film.
2. 	The prior art, (U.S. PUBS 2017/0194490), teaches an electronic device comprising a LDMOS transistor with a dielectric film formed on the gate electrode, and where the dielectric film has two opening for two separate gate interconnects, but the prior art is silent with respect to the combination of a method of using an electronic device comprising: placing a first drain electrode of at a first potential; placing a first source electrode at a second potential; and placing a first gate interconnect at a third potential, wherein: the first drain electrode, the first source electrode, and a first gate electrode are parts of a first high electron mobility transistor, a dielectric film overlies the gate electrode and defines openings to the first gate electrode, wherein a portion of the dielectric film is disposed between the openings, the first gate interconnect extends into the openings of the dielectric film and contacts the first gate electrode and the portion of the dielectric film, and a difference between the third potential and the second potential is VGS and has a non-zero value.
3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/3/22